Opinion issued April 8, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas


                               NO. 01-12-00204-CR


                    RAZIEL JESUS MUNOZ, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 185th District Court
                          Harris County, Texas
                      Trial Court Case No. 1175702


                        MEMORANDUM OPINION

     After Raziel Jesus Munoz pleaded guilty to felony murder, the trial court

placed him on deferred adjudication community supervision for ten years. The

order of deferred adjudication assessed court costs in the amount of $203. Two
and a half years later, on the State’s motion, the trial court adjudicated Munoz

guilty. The judgment adjudicating guilt assessed court costs in the amount of $92.

In his sole issue on appeal, Munoz contends that there is insufficient evidence to

support the court cost of $92. We affirm.

                                      Discussion

      Munoz requested that a bill of costs be included in the appellate record. See

TEX. R. APP. P. 34.5(a)(13) (“the record must include copies of . . . any filing that

a party designates to have included in the record”). None was included in the

original clerk’s record but the district clerk filed two supplemental records, each

containing an itemized J.I.M.S. cost bill assessment. 1 Munoz objected to the

supplemental clerk’s records on the grounds that the documents they contained

were not proper bills of costs, supplementation of the clerk’s record was improper,

and there was no evidence that the cost bill assessments were ever presented to the

trial court. The Court of Criminal Appeals has rejected all of these arguments. See

Johnson v. State, No. PD-0193-13, 2014 WL 714736, at *4–6 (Tex. Crim. App.

Feb. 26, 2014).


1
      On December 13, 2012, we ordered the district clerk to file a supplemental record
      containing a bill of costs, unaware that the district clerk had already filed a
      supplemental record six days earlier. The clerk complied with our order and filed
      a second supplemental record on February 13, 2013. Both supplemental records
      contain J.I.M.S. cost bill assessments, which differ only in that each is signed by a
      different deputy district clerk and the first is titled “J.I.M.S. Cost Bill
      Assessment,” while the second is titled “J.I.M.S. Supplemental Cost Entry.”
                                            2
      Munoz also objected that the J.I.M.S. cost bill assessments do not comply

with the statutory requirements for bills of costs because they are not “signed by

the officer who charged the cost or the officer who is entitled to receive payment

for the cost.” See TEX. CODE CRIM. PROC. ANN. art. 103.001 (West 2006). But the

last page of each contains the district clerk’s certification stamp, followed by the

signature of a deputy district clerk. Accordingly, the documents are signed by an

officer who is entitled to receive payment for the cost—the county district clerk.

See Johnson, 2014 WL 714736, at *5 (holding document was signed by officer

entitled to receive payment for cost because last page contained seal of district

clerk certifying document as true and original copy and was signed by deputy

clerk); see also Thomas v. State, No. 01-12-00487-CR, 2013 WL 1163980, at *3

(Tex. App.—Houston [1st Dist.] Mar. 21, 2013, no pet.) (noting that assessment in

supplemental record fulfilled bill of costs requirements under article 103.001

because it contained itemized list of court costs and last page contained

certification stamp initialed by the clerk and signature of trial court deputy clerk).

      Munoz further argues that the evidence is insufficient to support the

assessment of court costs in the amount of $92.2 “[W]e review the assessment of


2
      We note that Munoz does not challenge the assessment in the deferred
      adjudication order of costs in the amount of $203. See Perez v. State, No. PD-
      0498-13, 2014 WL 941571, at *4–5 (Tex. Crim. App. Mar. 12, 2014) (appellant
      who does not challenge cost assessment in deferred adjudication order by a timely
      appeal from the deferred adjudication order waives appellate complaint as to that
                                           3
court costs on appeal to determine if there is a basis for the cost, not to determine if

there was sufficient evidence offered at trial to prove each cost, and traditional

Jackson evidentiary-sufficiency principles do not apply.”          Johnson, 2014 WL
714736, at *2. We review the sufficiency of the evidence supporting the award of

costs in the light most favorable to the trial court’s judgment. See Mayer, 309
S.W.3d 552, 557 (Tex. Crim. App. 2010); Cardenas, 403 S.W.3d 377, 385 (Tex.

App.—Houston [1st Dist.] 2013), aff’d, No. PD-0733-13, 2014 WL 714734 (Tex.

Crim. App. Feb. 26, 2014); Thomas, 2013 WL 1163980, at *3.

      A defendant convicted of a felony offense must pay certain statutorily

mandated costs and fees. See Johnson, 2014 WL 714736, at *2. The record shows

that Munoz was convicted of a felony in district court, supporting each of the

following court costs:

      (1)    $50.00 for executing or processing an issued arrest warrant,
             capias, or capias pro fine; 3

      (2)    $5.00 for making an arrest without a warrant; 4



      sum). The J.I.M.S. cost bill assessments reflect that Munoz in fact paid $208,
      which was $5 more than the $203 assessment.
3
      TEX. CODE CRIM. PROC. ANN. art. 102.011(a)(2) (West Supp. 2013) (“A defendant
      convicted of a felony or a misdemeanor shall pay the following fees for services
      performed in the case by a peace officer . . . $50 for executing or processing an
      issued arrest warrant, capias, or capias pro fine . . . .”).
4
      Id. art. 102.011(a)(1) (“A defendant convicted of a felony or a misdemeanor shall
      pay the following fees for services performed in the case by a peace officer: $5 for
      . . . making an arrest without a warrant.”).
                                           4
     (3)    $15.00 in commitment fees;5

     (4)    $15.00 in release fees; 6

     (5)    $40.00 to the clerk’s office; 7

     (6)    $5.00 security fee; 8

     (7)    $133.00 consolidated court cost for conviction of a felony; 9

     (8)    $4.00 jury reimbursement fee; 10

     (9)    $25.00 district court records preservation fee; 11


5
     Id. art. 102.011(a)(2)(B)(6) (“A defendant convicted of a felony or a misdemeanor
     shall pay the following fees for services performed in the case by a peace officer
     . . . $5 for commitment or release.”). Although the statutory fee is $5, the
     judgment reflects that Munoz was committed three times, resulting in a $15 fee.
6
     Id. Although the statutory fee is $5, the judgment reflects that Munoz was
     released three times, resulting in a $15 fee.
7
     Id. art. 102.005(a) (West 2006) (“A defendant convicted of an offense in a county
     court, a county court at law, or a district court shall pay for the services of the
     clerk of the court a fee of $40.”).
8
     Id. art. 102.017(a) (West Supp. 2013) (“A defendant convicted of a felony offense
     in a district court shall pay a $5 security fee as a cost of court.”).
9
     TEX. LOC. GOV’T CODE ANN. § 133.102(a)(1) (West Supp. 2013) (“A person
     convicted of an offense shall pay as a court cost, in addition to all other costs:
     $133 on conviction of a felony.”).
10
     TEX. CODE CRIM. PROC. ANN. art. 102.0045(a) (West Supp. 2013) (“A person
     convicted of any offense, other than an offense relating to a pedestrian or the
     parking of a motor vehicle, shall pay as a court cost, in addition to all other costs, a
     fee of $4 to be used to reimburse counties for the cost of juror services as provided
     by Section 61.0015, Government Code.”).
11
     Id. art. 102.005(f) (West 2006) (“A defendant convicted of an offense in a . . .
     district court shall pay a fee of $25 for records management and preservation
                                            5
        (10) $2.00 for support of indigent defense; 12 and

        (11) $6.00 for support for the judiciary. 13

These fees total $300.00, but after subtracting the $208.00 that Munoz paid and did

not challenge, the difference is $92, which is the same amount of costs assessed in

the judgment:

     $ 133.00 (consolidated court cost for conviction of a felony)
     $ 50.00 (arrest fee)
     $ 40.00 (clerk’s office fee)
     $ 25.00 (district court records preservation fee)
     $ 6.00 (support for the judiciary fee)
     $ 5.00 (making arrest without a warrant)
     $ 15.00 (release fee)
     $ 15.00 (commitment fee)
     $ 5.00 (security fee)
     $ 4.00 (jury reimbursement fee)
     $ 2.00 (support of indigent defense fee)
     $ 300.00
     - $ 208.00 (amount paid)
     $ 92.00



        services performed by the county as required by Chapter 203, Local Government
        Code.”).
12
       TEX. LOC. GOV’T. CODE ANN. § 133.107(a) (West Supp. 2013) (“A person
       convicted of any offense, other than an offense relating to a pedestrian or the
       parking of a motor vehicle, shall pay as a court cost, in addition to other costs, a fee
       of $2 to be used to fund indigent defense representation through the fair defense
       account established under Section 79.031, Government Code.”).
13
       Id. § 133.105(a) (West 2008) (“A person convicted of any offense, other than an
       offense relating to a pedestrian or the parking of a motor vehicle, shall pay as a
       court cost, in addition to all other costs, a fee of $6 to be used for court-related
       purposes for the support of the judiciary.”).
                                               6
        Accordingly, we hold that the evidence was sufficient to support the court

costs in the amount of $92 assessed in the trial court’s judgment adjudicating guilt.

See Johnson, 2014 WL 714736, at *2, *7.

                                    Conclusion

        We affirm the judgment of the trial court and dismiss all pending motions as

moot.




                                              Rebeca Huddle
                                              Justice

Panel consists of Justices Keyes, Sharp, and Huddle.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          7